 COMMUNITY HOSPITAL OF ROANOKEVALLEY217Community Hospital of Roanoke Valley,Inc. and Hel-en B. Fields.Case 5-CA-7029September 11, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOwarning violative of Section 8(a)(1) of the Act.i For thereasons fully-explained below, I conclude that the Respon-dent violated the Act as alleged in the complaint, exceptthat it did not refuse to call Fields for part-time duty inSeptember.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:On May 30, 1975, Administrative Law Judge Al-mira A. Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in reply to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Community Hospital ofRoanoke Valley, Inc., Roanoke, Virginia, its officers,agents,successors, and assigns,shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEALMIRA ABBOTSTEVENSON,Administrative Law Judge:This case was heard in Roanoke, Virginia, on March 5, 6,and 18, 1975. The original charge was filed by Helen Fieldsand served on the Respondent on December 9, 1974; theamended charge was filed on January 20 and served onJanuary 21, 1975. The complaintwas issuedon January 23,1975.The issues are whether or not the Respondent refused tocallHelen Fields,a registered nurse,for part-time duty inSeptember 1974; whether or not the Respondent removedFields' name from the on-call list on October 10, 1974, andrefused her application for full-time reemployment on No-vember 29, 1974, because she engaged in protected con-certed activity,in violation of Section 8(a)(1) of the Na-tional Labor Relations Act, as amended; and whether ornot the conduct for which the Respondent issued a warn-ing notice to Irene Weinman,a registered nurse, on Sep-tember 26, 1974, was protected, thereby rendering theFINDINGSOF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONThe Respondent admits, and I find, that it is a Virginiacorporation with its principal office in Roanoke, Virginia,where it is engaged in the operation of a nonprofit hospital.During the preceding 12 months the Respondent had grossrevenues in excessof $250,000, and purchased and receivedmaterials and supplies valued in excess of $10,000 frompoints outside Virginia. I conclude that the Respondent isan employer as defined by Section 2(2) and is engaged incommerceand in operations affecting commerce as de-fined in Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction inthis proceeding.2iI.THE UNFAIR LABOR PRACTICESA. Facts 31.BackgroundThe complaint alleges as unlawful only events which oc-curred after August 25, 1974, when the National LaborRelations Act was amended so as to bring nonprofit hospi-talswithin its coverage. However, those events must beviewed in the context of what took place before then.The Respondent began operations in the new building itnow operates in September 1967. It employs approximately1,000 employees, of whom there are, on average, 200 regis-tered nurses.There is a big turnover among registerednurses, 14 positions being unfilled at the time of the hear-ing, and hiring of registered nurses is continual.iThere isno merit in the Respondent's contentionthat the allegation withregard to Weinman should be dismissed because it is unsupported by acharge.The amendedcharge alleges,among other things, that the Respon-dent violated Sec. 8(a)(I) by its conduct toward Fields and by other acts Asthe allegation with regardtoWeinman is closely relatedin kind and time tothat setforthin the amended charge,I find that it is adequately covered bythe charge.N.L.R.B. v. Fant Milling Company,360 U S 301 (1959);TruckDrivers,Oil Drivers, and FillingStation andPlatformWorkers Local No. 705,IBT (Associated Transport, Inc.),209 NLRB 292 (1974);Casino Operations,Inc,169 NLRB 328, 330 (1968),Star Expansion Industries Corporation,164NLRB563, 565, (1967).2Allegheny General Hospital,216 NLRB No 168 (1975);ButteMedicalProperties, d/b/a Medical Center Hospital,168 NLRB 266 (1967)JMuchof the evidence is undisputedWhere conflictsexist, I have re-solved them on the basisof comparativedemeanor,corroboration,likeli-hood in light of all the circumstances, and otherfactors specifically referredto belowAll evidence presentedhas been carefullyconsidered,and omis-sion of any referenceto some ofit indicatesthat it is considered irrelevantor incredible 218DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent admits that William Reid, administra-tor, and Margaret Hanley, director of nursing service, haveauthority to hire and fire, and I find that they are supervi-sorswithin the meaning of Section 2(11) of the Act.Helen Fields, registerednurse,was employed by the Re-spondent at and before the time it moved into its newbuilding. There is no question that she is a qualified com-petent nurse. At the time she resigned from full-time em-ployment with the Respondent, in September 1973, she oc-cupied the position of supervisor of the 3-11 shift.Thereafter, although working full-time days for a privatemedical clinic, she was on the Respondent's on-call list forpart-time work.IreneWeinman, registered nurse, has been employed bythe RespondentsinceJune 1969 and was promoted fromstaff nurseto in-service instructor, a position which is paidat thesamerate as head nurse. She, also, is admittedlycompetent and skillful. The duties of in-service instructorinitially involved interviewing and hiring clerical employ-ees, takingthem through a 3-week training course to pre-pare them for work as hospital secretaries, or effectivelyrecommending that they not be retained. In June 1973,another employee was hired for that position, and Wein-man became the in-service instructor, responsible to Direc-torHanley, of staff nurses assigned to intensive care andcoronary duty. From then on, Weinman helped out withsome orientation programs, but her assignment was teach-ing specializednursing skills."From 1972 until April 1, 1974, the wageincreases givenby the Respondent to its employees were limited to 5-1/2percent a year under wage controls imposed on the hospi-tal industry by the Federal government during that period.The 1974 increase in that amount was given by the Re-spondent on January 1.When Weinman heard that economic controls over thehospital industry were to be lifted, she wrote a letter to theRoanoke World-News, which published it, along with an-other letter on the same subject, on April 3, 1974, under theheadline "Another Group Has Pay Gripe." Weinman's let-ter began:I am writing to let the public know that nurses, alongwith other professionals in this valley, are underpaid. Ifeel this is the main reason for the shortage of nursesin this area.Weinman then contrasted the training and responsibilitiesof nurseswith those of grocery store checkout clerks whoreceived approximately the same pay, and ended with thefollowing appeal:I hope people will support the health industry's effortsto be released from economic controls before they be-Based on Weinman's creditedtestimonythat although she was paid atthe same level as a head nurse,a supervisory position,she had nodiscipli-nary authority, did notselect nursesfor training or weed them out, or rec-ommend jobassignments, I find that Weinmanwas not asupervisor afterJune 1973.1place no relianceon Hanley's uncorroboratedand generalizedtestimony not furtherdevelopedin therecord thatWeinman was a memberof the head nursecommitteeand participated fully in policy-making deci-sions,or in Hanley's uncorroboratedtestimony which Weinmansaid wascontrary toher understanding that Weinman was solely responsible forevaluating the qualifications of nurses for criticalcare work.come patients in a hospital and then find out the hardway about the shortage of nurses.The letter made no reference to the Respondent.Two or three days later, Weinman spoke to 20 to 40nurses employed by the Respondent, encouraging them tojoin Virginia Nurses' Association, or VNA (an affiliate ofAmerican Nurses' Association). If 60-percent membershipat the hospital could be achieved, she told them, VNAcould bargain for increased wages. On April 11, DirectorHanley, who was at that time president-elect of VNA, sum-moned Weinman to her office and told her Hanley hadheard about Weinman's encouraging nurses to join VNAfor collective-bargaining purposes.Weinman admitted it,and Hanley told her... that it was improper or inappropriate to be doingthis on hospital property and time and that it alsodidn't encourage good members, because you wouldbe giving them false promises or false hope and theywould quickly become disillusioned and leave the or-ganization and they wouldn't become long-term mem-bers.Meanwhile, Helen Fields read the letters to the newspa-per and, after consulting with another nurse employed bythemedical clinic where she worked full time, drafted aletter to theWorld-News which represented the views ofthe two of them. This letter was published on April 17 overFields' name and was headlined "Nursing Dilemma." Af-ter referring to the salary situation as a hard fact in everylocal nurse's life, the letter stated that "Eleven years ofhospital nursing have taken their toll on me." The letterwent on to say,I recently left hospital nursing for employment in aphysician's office. The salary is good, the benefits areexcellent. The duties are a challenge not a frustration.After a day's work I know I will not be asked to workeight hours more because of a help shortage, and feelguilty when I say No. For the first time in nine years Ihave time to spend with my family.Many more nurses in this area are leaving hospitalnursing for the same reasons.The public cannot afford to continue to sit idle orremain mute concerning such a sad situation as nurs-ing finds itself in in our area. Won't you speak upbefore more nurses leave hospital nursing?Again, no reference was made to the Respondent.About 3 months after these events, on August 6, 1974,Weinman and a part-time staff nurse, Laura Wilbon, in-formed Director Hanley that they intended to make a tele-phone survey of the nurses at the hospital to find outwhether they were satisfied with the 5-percent cost-of-liv-ing wage increase which had been announced, and whetherthey would be interested in collective bargaining. They alsoinformed Hanley that if the results of the survey were posi-tive they intended to communicate with Barbara Walker,executive director of VNA. Hanley responded that shecould understand Wilbon's participation as a staff nurse,but she could not understand Weinman's because Hanleyconsidered Weinman, as a head level nurse, to be a part ofmanagement. Weinman disagreed. COMMUNITY HOSPITAL OF ROANOKE VALLEYThe telephone survey was made by a group of about 10nurses during the period August 6 to 11. Subsequent tallyof results showed the nurses still dissatisfied with their pay,that they would like to be covered by a collective-bargain-ing contract, and that they preferred to work through VNArather than through a union. Wilbon thereupon contactedWalker, sent her the survey results, and set up a meeting ofhospital staff nurses with her on August 27, 1974.Meanwhile, Director Hanley sent for Weinman on twooccasions, August 14 and 22, and on both occasions in-formed Weinman that Hanley could not tolerate one inWeinman's position working with the staff nurses to pro-mote collective bargaining, and that Weinman would haveto decide whether shewas managementor labor. At theirAugust 22 conference, Hanley asked Weinman, "was shereading me correctly in saying that I thought that an out-side organization could do more for the hospital employeesfinancially and professionally . . . than the hospital ad-ministration could do."Weinman indicated assent, andticked off the factors she believed made her position laborand not management. That same evening Director HanleytelephonedWeinman at home and Weinman agreed tocome to Hanley's office the next day, Friday, August 23,although it was her day off. Weinman subsequently recon-sidered, however, and canceled the appointment.On Friday afternoon, August 23, Hanley personally de-livered a letter to Weinman's home demoting Weinman tostaff nurse. In her letter, Hanley referred to "the need ofNursing Service Administration to function as a team withallmembers loyal to and supportive of the same hospitalphilosophy," and stated that "it appears to me that youhave a deep conflict with the hospital philosophy." Hanleyoutlined the hospital's efforts on behalf of its employeesdespite wage controls and its plans for them in the future,and ended,The Community Hospital's position is that it is wellaware of the needs of its employees as well as theneeds of its patients . . . We do believe that the hospi-tal can achieve the goals of satisfactory wages andworking conditions within the hospital organizationalframework.Inasmuch as you have indicated to me that you cannot concur with Nursing Service Administration, andsince your position as Inservice Instructor involvesyou as a member of Nursing Service Administration, Ihave no other alternative except to regretfully informyou that as of this date, August 23, 1974, you are ter-minated from your position as Inservice Instructor. Iam transferringyou to the position of Staff Nurse andour records will so indicate with a concomitant reduc-tion in salary.5As stated above, it was 2 days later, August 25, thatnonprofit hospitalsbecamesubject to the National LaborRelations Act.5 I do not credit Hanley's testimony to the effectthatshe wasmotivatedin demotingWeinman byher belief that as the holder of a managementpositionWeinman might be accused of domination of or interference withemployee organization activities after the Respondent came withinthe pro-visions ofthe Act. Hanleydid not claim she expressed suchconcern toWeinman,Weinman testified she did not,and no mention wasmade of sucha motive in the letterof demotion.2. Immediate events219Three events took place on August 27, two days after theamendment of the Act became effective: The Respondentmade effective a 5-percent cost-of-living increase; HelenFields had an interview with Hanley about full-time staffnurse positions available at the hospital; and staff nursesmet with VNA Executive Director Walker at the publiclibrary in the evening.At her interview, Fields told Hanley she was interestedin returning to the hospital. Hanley replied that she wassurprised "after the letter you wrote to the newspaper andyour unhappiness with hospital nursing." Fields askedHanley to read the letter again because she had not intend-ed to express unhappiness with hospital nursing but onlywith situations in hospital nursing which could be changed.She explained that she was spending her time with comput-ers in her present job and wanted to get back to patientcare, and asked if there were any positions available asstaff nurse. Hanley inquired whether Fields had either re-signed or notified her present employer of her intent toresign, and Fields said she had not. Hanley then refused togive any information regarding positions available for thestated reason that it would be unethical to do so beforeFields had given notice.'That evening 40 to 50 of the Respondent's staff nursesmet with Walker at the public library. The meeting wascalled to order by Wilbon who led a discussion of the tele-phone survey results and possible objectives of the group.Walker took the stage and a heated argument ensued be-tween her and the group over whether they had made ade-quate use of in-hospital channels for dealing with employeecomplaints. As a result, Walker was asked to step downand the group selected a steering committee with tempo-rary officers including Weinman, chairman; Wilbon, vicechairman; and Fields, secretary. The committee met sepa-rately and set a date for another meeting. Afterwards,Weinman, Wilbon, and another instructed Walker to ad-vise Hanley and Administrator Reid of the nurses' concernregarding salaries, fringe benefits, grievance procedures,and other matters, and of their interest in forming a chap-ter of VNA to discuss such matters with hospital adminis-tration.Walker subsequently reported back that she haddone as instructed, and that Reid and Hanley expressedwillingness to receive input from staff nurses on such mat-ters through regular hospital channels.On September 8 or 10, the steering committee met in aprivate home and drafted a letter over the names of itsofficers and members, which was mailed to all hospitalstaff nurses on September 19. The letter set October 10 asthe date of the next nurses' meeting in the public library to6Where Fields' and Hanley's testimony is contradictory as to what wassaid in this andother interviews, I have reliedinmost instanceson that ofFields as she impressedme asthe more credibleof thetwo overall Inaddition, Hanley's statements that in thefirstinterview Fields merely ex-pressed interestin vacancies without asking for a job and that Hanley ex-pected an applicant to apply for a particular position, and Hanley's denialthatshe told Fields to give notice to her present employer are not believablebecause theyare inconsistentwith the probabilities in light of other creditedevidence 220DECISIONSOF NATIONALLABOR RELATIONS BOARDorganize a chapter of VNA to continue efforts to obtainmore professional recognition and better wages and bene-fits.At about that time, Fields received a request from SueDavidson, reporter for WDBJ-TV, Inc., for an interview tobe recorded as part of a news story on dissatisfactionamong the Respondent's nurses. Fields got in touch withWeinman who checked the matter out with other membersof the steering committee and the two of them agreed togrant the interview. Davidson also interviewed Administra-torReid, and the story was included in the TV station'snews broadcast at 6 and II p.m. on September 24.Davidson reported over the air in the 6 p.m. newscastthat nurses at Community Hospital had begun to informal-ly organize through VNA because they felt understaffedand underpaid and that regular hospital channels were nolonger effective.Weinman was shown making the follow-ing statement:There are times, especially the 3 to 11, and 1l to 7shifts when there are not RNs to cover the whole med-ical-surgical unit of 40 patients. And this isn't just par-ticular at our hospital alone in the Valley. That's aknown fact. And, you know, we feel very badly aboutthis,we feel it's directly related also to the salary andbenefits situation we're having, like Helen was sayingearlier.The cost of living, according the NationalChamber of Commerce figures, that have come out,are just as high here in the Roanoke area as they areanywhere in the country. And yetour salaries in thisarea are like 60-80 cents an hour lower than they areanywhereelse inthe country.Reid was then shown defending the hospital wage struc-ture, and Davidson asserted that the nurses at CommunityHospital did not want to unionize but did want the oppor-tunity to bargain collectively. There followed a discussionbetween Davidson and Reid of Weinman's demotion onAugust 23 which did not mention Weinman byname andwhich she took no part in. The II p.m. broadcast was simi-lar but shorter, and Fields, as well as Weinman and Reid,was shown. After Davidson referred to a "part-time and afull-time nurse at the hospital" who "say three-fourths ofthe staff nurses favor the drive," Fields and Weinmanmade the following remarks.Fields: According to a telephone survey that we made,according to a first meeting that we held with thegroup, and the response we've had since then fromstaff nurses.Davidson: Also, this administrative official told meyou're going to be asking for salaries that they payin California and New York.Weinman: I don't think so. I feel if their salaries arehigher, that's fine. But I think we should be, in thisarea,making at least what other areas of the coun-try are making, who have similar costs of living thatwe do have.Remaining remarks on the newscast were made by Reidand Davidson.Two days after the broadcast, September 26, DirectorHanley sent for Weinman and told her Hanley "was ap-palled at what she had said on the television interview."Weinman retorted she had said nothing that was untrue.Hanley replied:That may beso; but the impressionthat youcreatedwith the public was disastrous to the hospital as far asIwas concerned.Hanley handed Weinman the warning notice which is asubject of the complaint in this proceeding, and whichspecified:Breach of hospital and professional ethics in broad-casting via the television news media her dissatisfac-tions with the hospital working conditions regardingstaffing and her demotion.Further incidents of this nature would be cause fordismissal.Weinman told Hanley she understood it was a requirementto have a registered nurse on every unit every shift. Hanleyinformed her there was no such requirement, as long aslicensed practical nurses responsible to registered nurseswere assigned.Weinman asked on what basis Hanleyfound she had breached hospital and professional ethics,and Hanley showed her portions of Respondent's employ-ee handbook pertaining to the necessity for personnel toassume responsibility of the image of the hospital to thepublic; and the ANA Code for Nurses, pertaining to "theappropriate channels" for improving economic andgeneralwelfare conditions of the profession, which, the code indi-cated,was "her professional association." Hanley toldWeinman she had no objections to collective bargainingbut that she did object "when the image conveyed to thepublic was not a true one of the concern and care that thepatients received at our hospital," and that Weinman mustproceed ethically and professionally.Weinman appealed the disciplinary notice, and otherconduct of Hanley's, to the Respondent's personnel direc-tor,L.E. Collier. Collier's memo denying the appeal ad-visedWeinman, "Your efforts beginning April 1974, to se-cure larger salaries, greater benefits, and improved staffing,iswithout foundation" as the hospital employees had beengiven many improvements since 1967, "without the neces-sity of asking or pressuring the Administration for them."Collier upheld Hanley's warning notice on the ground thatWeinman was identified on television as an employee oftheRespondent and that her remarks "could only causethe viewing public to form erroneous opinions of, the qual-ity of care and treatment patients of Community Hospitalcouldexpect."Administrator Reid testified that he concurred in thisjudgment.The October issue of the in-plant hospital newspapercarried an article by Administrator Reid advocating use ofin-hospital procedures for the presentation of personnelmatters and bona fide grievances, and expressing his belief"that in our situation, any extraneous organization wouldbe detrimental to the best interest of the patient and per-sonnel alike of Community Hospital."On October 10 the staff nurse meeting to organize achapter of VNA was held. Fields did not attend, and theturnout was disappointing. No action was taken, and it was COMMUNITY HOSPITAL OF ROANOKE VALLEYdecided by those present not to work through VNA as itwas thought that the Association leaned toward manage-ment.The evidence shows that more than 50 percent of themembers ofVNA occupypositions of head nurse or high-er.Membershipin ANA or VNAis not required for licens-ing as a registered nurse nor for employment by the Re-spondent.At the time of the hearing,Hanley was presidentof VNA,and Weinman and Fields were members.About a month later,on November 7, Fields notified themedical clinic of her intent to resign effective December 5.On November 18, she had another interview with Hanleyduring which she requested a transfer from the on-call listto a full-time staff nurse position on the 11-7 shift in anyunit except pediatrics.Hanley responded that Fields wasno longer on the on-call list as she had not worked 2 week-end days a month as required.Fields protested that shehad received no notice of having been removed from thelist,and asked when it happened.Hanley said,"We aretying up the loose ends now." Hanley said she was not surethere was an opening for a full-time nurse on the shift re-quested by Fields and that Hanley would have to checkwith the assistant director for the 11-7 shift.Fields askedwhether Hanley had a warning for her like the one she hadgiven Weinman.Hanley replied she did not, as she did notconsider Fields to represent the hospital;and asked wheth-er Fields thought she would be happy at Community Hos-pital"after the letter you wrote to the newspaper whereyou stated your unhappiness with hospital nursing."Fieldsagain requested Hanley to read the letter over as she hadmisinterpreted it. The two then discussed the possibility ofa union coming to the hospital,Fields predicting it wouldhappen "ifVNA did notsupport the nurses there and tryto help them in the situation they were in." Hanley replied,"She would rather deal with a union any day than be un-dermined from within."The interview ended with Hanley'ssaying she would get in touch if a job was available.Hanley testified that she deleted Fields' name,and thenames of two other nurses, Cassell andLott,from the on-call list on October10, 1974.The list is kept, and calls areactually made,by a secretary.Hanley testified as followswith regard to the October 10 deletions: the secretary whokeeps the list and makes the calls happened about that timeto ask Hanley whether she should continue to call "thosepeople who are on call and don'twork,"and gave Hanleythese three names.This was the first time,Hanley claimed,that she became aware that Fields'name was on the on-calllist.Hanley told the secretary she would check into thematter.She obtained the call-in sheets for 1974 and ascer-tained that the three nurses were not working a weekendper month.Fields conceded that this was a requirement ofwhich she was aware,but insisted it had never been strictlyenforced; no one, to her knowledge,had ever beendropped from the list for failure to meet the requirement.'The name of Lott does not appear on the call-in sheets inevidence,but Hanley said her name was on another call-inlistwhich is otherwise unidentified.Hanley's testimonyiAlthough Hanleytestifiedshe had droppedone nursefrom the list be-fore this,in June 1974, 1 do not creditthis statementHanley failed to givethe name,and the Respondent's call-in sheets in evidencedo not reflect ItI find the testimony to be a self-serving afterthought.221continued to the effect that the timecards of Fields, Cassell,and Lott bore out their failure to meet the monthly week-end requirement,so she notified the personnel office todrop theirnames.No notice was given to those affected, asHanley considered it "comparable to simply abandoning aposition." Lott is now working regular part time for thehospital. Cassell, who had last accepted a call-in to work inMay 1974, thereafter telephoned in late December 1974asking for call-in work. Hanley told her, "I was only clean-ing out somefiles and it's my mistake that I did not let youall know; but you can come back to work whenever youwant to, if you will let us know...:. Cassell returned toon-call work on January 3, 1975, at which time Hanleydiscussed with her the weekend-a-month requirement forthe first time.The Respondent's call-insheets in evidence reveal thatthe last time Fields worked 2 weekend days in 1 month wasJanuary 26 and 27, 1974; after that she worked 1 weekendday in March and 1 in September 1974; she refused re-quests to work on three other dates in September. Fieldsclaimed that she called in and asked for weekend workmany times, including two unspecified dates in September,when work was not given her. The call-in sheetsreveal thatnurse Elizabeth Moore failed to meet the weekend require-ment 1 month, and that Dianne Rice failed to meet it 6differentmonths, in 1974. Neither was dropped. Hanleytestified that all such nurses except the three whose nameswere dropped were on leave of absence or sick leave, butno notations to that effect appear on the call-in sheets forMoore and Rice.On November 29, Fields again saw Hanley. Hanley ad-mittedly told Fields Hanley had decided "that it would bein neither her best interest nor the hospital's for me toreemploy her because of her obvious and public discontentor dissatisfaction with hospital nursing." Hanley addedthat,itwas our hospital philosophy and nursing service phi-losophy that we believed that the quality of patientcare is related to the happiness and morale and satis-faction of our employees and that I did not feel that itwould be in the patient's interest to re-employ her.Hanley testified that in these remarks she made referenceto the letter Fields had written to the newspaper in April1974, and conceded that there were positions available onthe shift Fields had requested. Fields asked Hanley if shecould be allowed to do private duty nursing through thehospital. Hanley took the matter under advisement.Administrator Reid testified he agreed with Hanley's de-cision not to reemploy Fields "Because when a personsayspublicly" that she "is not happy with us, we are happy thatthey leave, because it is best for everybody.... And wedid not feel that she should come back and still do not feelthat she should come back."Although a copy of a letter dated December 17, 1974,from Hanley to Fields accepting her request for privateduty nursing is in evidence, the original apparently hadbeen sent to an old address and Fields never received it.There has been no further communication between Fieldsand the hospital. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. ConclusionsThe General Counsel contends that the treatment ac-corded both Weinman and Fields was motivated by theirparticipation in the television broadcast of September 24,which brought to public attention the dissatisfaction of theRespondent's staff nurseswith theirwages and conditionsof employment, and that the reasons advanced by the Re-spondent are pretexts.The Respondent contends that it did not refuse to callFields for on-call duty in September 1974. The Respondentin effect concedes that at material timesbothFields andWeinman were employees engaged in concerted activitiesfor the purpose of organizing staff nurses for collective bar-gaining which were protected by the Act. It asserts, howev-er, that it dropped Fields from the on-call list solely be-cause shefailed to work 2 weekend days a month asrequired, and that it refused to reemploy her as a full-timestaff nurse because of her public personal and individualdeclaration in her letter to the newspaper published onApril 17 that she could not tolerate the frustrations anddemands of hospital nursing. The Respondent further as-serts that it gave Weinman the disciplinary warning noticebecause in the television interview she engagedindividuallyin unprofessional, unethical, and disloyal conduct by mak-ing a damaging statement which would mislead the publicinto believing that the hospital did not provide safe andadequate patient care.Iagreewith the Respondent that the allegation that itrefused to call Helen Fields for part-time duty in Septem-ber must fail. The hospital records, offered into evidenceby the General Counsel, show that the Respondent calledFields for part-time duty on four different occasions andthat she actually worked once during the month of Septem-ber 1974. I shall therefore recommend that this allegationof the complaint be dismissed.On the other hand, it is not disputed that the Respon-dent dropped Fields from its on-call list, and refused herapplication for full-time employment as a staff nurse, at atime when positions were available,and that it issued thewarning notice to Weinman. In my opinion a preponder-ance of the credible evidence supports the GeneralCounsel's contention that the reasons advanced by the Re-spondent for this conduct were pretexts.The evidence detailed above clearly reveals that theRespondent's true motivation was to channel or control itsemployees' organizing efforts. While at times professing noobjection to the principle of collective bargaining, Reid,Hanley, and Collier as well, all revealed their determina-tion to contain their employees'organizing efforts withinthe confines of in-hospital procedures to the exclusion ofany outside organization; and, failing that, to channelthose efforts through the Virginia Nurses' Association. Iinfer from Hanley's forceful personality as I observed it onthe witness stand, from her predisposition stated to Fieldsnot to be "undermined from within," and from her otherconduct and statements set forth above, that Hanley in-tended to control these efforts, either as the director ofnursing serviceor as the president of VNA.It is also clear that the appearance of these two employeeleaders of the organizational movement on the televisionnews broadcast brought their cause to public attention andthereby triggered the Respondent's coercive conduct to-ward them.Only the broadcast explains the timing of the suddenenforcement of the weekend rule, and the disparate en-forcement of the rule against Fields. The facts show thatfive nurses had been out of compliance with the rule for aconsiderable time, Fields for 7 months. The Respondentdid nothing about this until shortly after the broadcast.Then instead of warning them of the need to comply, orseeking to obtain their compliance as one would expectduring a period when nurses were in short supply, it sud-denly selected three of the five to be dropped without eventelling them. Thereafter, two of the three were restored toduty, leaving only Fields, a leader of the organizationalmovement,permanently dropped.The broadcast also presents a more rational explanationfor the refusal to reemploy Fields than her purported un-happiness with hospital nursing. In the first place, as Fieldsrepeatedly told Hanley and as is clear from her letter to thenewspaper, it was the salary situation and consequent staffshortages that Fields expressed her unhappiness with.8Moreover, although Hanley accused Fields, in their firstinterview on August 27, of being unhappy with hospitalnursing, Hanley did not, on that occasion, indicate a dispo-sition not to employ her. Hanley implied that Fields' appli-cation would be favorably received if she gave notice to herpresent employer. In their next interview, which took placeafter the broadcast, Hanley's attitude toward Fields' appli-cation changed and she indicated, untruthfully, that shewas not sure there was an opening for Fields. There fol-lowed, 10 days later, the flat refusal to reemploy Fieldsdespite her admitted competence, the shortage of nurses,and available openings.Weinman's warning was, of course, admittedly causedby the broadcast. Moreover, here again the reason ad-vanced by the Respondent does not withstandanalysis. Iagree with the General Counsel that the likely overall im-pression created in the public mind by the broadcast wasthat the Respondent's employees were dissatisfied withtheir wages and conditions of employment. Weinman's ref-erence to times when there are not enough RN's to coverall units wasspecifically stated to be directly related to thesalary and benefits situation. In my opinion, most listenerswould take this as an expression of the widely held viewthat low wages cause labor shortages. As the view would beas applicable to a hospital as to any other employer, I cansee no discernible basis for the Respondent's professedalarm over implications regarding patient care. The Re-spondent explains Weinman's purported breach of hospitalethics as being based on the responsibility with which she ischarged in its handbook for the hospital's image with thepublic. Here, also, there appears to be no appreciable dif-ference between a hospital employee's responsibility and8Even if Hanley's reason were accepted,itwould not,in the circum-stances, be a valid reason.Where the evidence indicates,as it does here, thatreemployment would have been accepted had it been tendered, anemployee's knowledge of, or unhappiness with, the employer's working con-ditions does not rob her of the protection of the Act SeeLipsey, Inc, 172NLRB 1535 (1968). COMMUNITY HOSPITAL OF ROANOKE VALLEYthat of employees of any other retail establishment.Final-ly, it is clear that Weinman's so-called breach of profes-sional ethics meant her taking the organizational activitiesoutside theVNA andthe regular in-hospital channels pre-ferred by management, which is merely further evidence ofthe Respondent's unlawful motivation.For thereasons setforth above, as well as the credibilityfindings heretofore made,I do not credit the Respondent'switnesses as to the reasons for this treatment accordedFields and Weinman,and find that the real reason was theemployees'bringing to public attention their efforts to or-ganize for the improvement of their wagesand workingconditions through collective bargaining,which manage-ment was attempting to channel and control.The Respondent concedes,and I find,that these effortswereprotected by Section 7 of the Act. I also find thatthese employees had the additional right under the Act toappeal for public support of their efforts, whichis in es-sence what they did here.9Moreover,there is no merit intheRespondent'scontentionsthat Fields and Weinmanlost the Act's protection because (1) the views they ex-pressed publicly were personal and individual; and (2) thatWeinman's remark was misleadingand disloyal. As to (1),the right to engage in concerted activity extends to theright,exercised here,of each individual in a group of em-ployees to speak in favor of, as well as on behalf of, suchactivity.As to (2) the Respondent concedes that whatWeinman said was true, and I have found above there wereno reasonable grounds for the Respondent to concludethat the viewing audience was misled to the detriment ofthehospital'spublic image. I have also found thatWeinman's statement was made in a context of, and wasspecifically related by her to, the employees' efforts to im-prove wages and working conditions. Nor is there any evi-dence at all that Weinman deliberately intended to alienatethe public by impugning the quality of the hospital's pa-tient care.10Iconclude that by dropping Helen Fields' name fromthe on-call list on October 10 and refusing her applicationfor reemployment on November 29, and by issuing a warn-ing notice to Irene Weinman on September26, 1974, theRespondent interfered with,restrained, and coerced its em-ployees in the exercise of their rights guaranteed in Section7, and thereby violated Section 8(a)(1) of the Act."9 Southern Business and Industrial DevelopmentCorporation d/b/a TheJackson Hilton,et al.,216 NLRBNo 99 (1975) See, also,Schnell Tool & DieCorporationand Salem Stamping& Manufacturing Co., Inc,144 N LRB 385,406 (1963),modified in other respects359 F.2d 39 (C,A, 6, 1966)10N L.R.B. v. CementTransport,Inc.,490 F 2d1024 (C.A. 6, 1974); Ow-ens-Corning Fibreglas Corporationv.N.LR.B.,407 F.2d 1357 (C.A. 4, 1969),N.L.R.B.v.National FurnitureManufacturingCompany, Inc.,315F.2d 280(C.A. 7, 1963);Frontier Guard Patrol,Inc., d/b/a FrontierGuard and DeLue,Inc., et al.,161 NLRB 155 (1966). InBowling Green ManufacturingCompanyv.N.L.R.B.,416 F.2d 371 (C.A. 6, 1969), reliedon bythe Respondent, thecourt found,contrary to the Board, that an employee's broadcast statementswere false and calculated to expose the employer to publiccontempt. Thatcase is clearly distinguishable from this case where there is no evidence thatWeinman's remark was so calculated,and where the Respondent admitsthat what she said was true and relies solely on its unsupported assertionthat its import was misleading.11SeeN.L R B v Crystal Tire Company,410 F.2d 916 (C.A 8, 1969);Champion Papers, Inc.(OhioDivision)v.N L R B,393 F.2d 388 (C A 6,1968);Signal Oiland Gas Company v. N. L. R.B.,390 F2d 338 (C.A. 9, 1968),Belts BakingCompany, Inc v N L.R.B,380 F2d 199 (C.A 10, 1967);III.REMEDY223'In order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found and from any like orrelated conduct, and that it take certain affirmative actiondetailed below.Having found that the Respondent unlawfully issued awarning notice to Irene Weinman on September 26, 1974, Ishall recommend that it be ordered to rescind that noticeand remove all copies of it from the Respondent's files.Having found that the Respondent unlawfully droppedHelen Fields' name from its on-call list on October 10 andrefused to reemploy her on November 29, 1974, I also rec-ommend that it be ordered to restore her name to the list,and offer her immediate and full employment in a positionas staff nurse, for which she applied, or if such position nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority and other rights and privileges,and to make her whole for any loss of earnings suffered byreason of the Respondent's unlawful conduct, plus interestat 6 percent per annum. F.W.Woolworth Company,90NLRB 289 (1950);Isis Plumbing & Heating Co.,138 NLRB716 (1962). The Respondent's contention that no backpayshould be awarded Fields because there is no standardagainst which to measure it is rejected, as this matter canbe properly dealt with at the compliance stage of this pro-ceeding.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER12The Respondent, Community Hospital of Roanoke Val-ley, Inc., Roanoke, Virginia, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Issuingwarning notices or refusing employment toemployees, or dropping their names from the on-call list,because of their protected concerted activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action:(a)Rescind the warning notice issued to Irene Weinmanand remove all copies of the notice from the hospital files.(b)Restore Helen Fields' name to the on-call list, andoffer her immediate and full employment in a position asstaff nurse, for which she applied, or, if such position noReno'sRiversideHotel, Inc. d/b/a Riverside Hotel,166 NLRB 426, 433(1967)N L R B. v. Local Union No 1229,InternationalBrotherhood of Elec-tricalWorkers [Jefferson Standard Broadcasting Co],346 U S 464 (1953),andRetail,Wholesale and Department Store Union, AFL-CIO (Coca-ColaBottlingWorks, Inc) v. N L R B,466 F 2d 380 (C A D C., 1972), cited bythe Respondent,and similar cases,are inapposite as the employee conductthere weredeliberate attacks onthe employer's productmade in a mannerunrelatedto a labor dispute12 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes 224DECISIONSOF NATIONALLABOR RELATIONS BOARDlonger exists,to a substantially equivalent position,withoutprejudice to her seniorityor other rights and privileges.(c)Make HelenFieldswholefor anyloss of earningssufferedby reasonof the Respondent's unlawful conduct,in the manner spelled out in the Remedy section hereof,plus 6-percent interest.(d) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all pay-roll records,timecards,personnel records and reports, andall recordsnecessary to analyze the amountof backpaydue under the termsof this recommended Order.(e)Post at its hospital in Roanoke,Virginia,copies ofthe attached notice marked"Appendix." 13 Copies of saidnotice,on formsprovided by the RegionalDirector of Re-gion 5, after being duly signedby anauthorized represen-tative of the Respondent, shall be postedby theRespon-dent immediatelyuponreceipt thereof,and be maintainedby it for60 consecutivedays thereafter,in conspicuousplaces, including all places where notices to employees arecustomarilyposted.Reasonable steps shallbe taken by theRespondent to insurethat thenotices are not altered, de-faced,or coveredby any othermaterial.(f)Notify theRegional Director,in writing,within 20days from the dateof thisOrder, whatsteps the Respon-dent has takento complyherewith.IT IS FURTHER ORDERED that the complaint be,and it here-by is,dismissed as to all allegations not specifically foundherein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT issue warning notices or refuse employ-ment to employees,or drop their names from the on-call list because they engage in concerted activitiesprotected by Section 7 of the National Labor Rela-tionsAct, as amended.WE WILL NOT in any like or related manner interferewith, restrain,or coerce employees in the exercise oftheir rights under Section 7 of the Act.WE WILL rescind the warning notice issued to IreneWeinman and remove all copies of it from hospitalfiles.WE WILL restore Helen Fields' name to the on-calllist and offer her immediate and full employment to aposition of staff nurse for which she applied or, if suchposition no longer exists,to a substantially equivalentposition,without prejudice to her seniority or otherrights and privileges.WE WILL make Helen Fields whole for any loss ofearnings she may have suffered plus interest at 6 per-cent.13 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelationsBoard."COMMUNITYHOSPITAL OF ROANOKEVALLEY, INC.